TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 19, 2020



                                     NO. 03-20-00314-CV


                             D. L. G., Sr. and C. K. M., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




     APPEAL FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND KELLY
               AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the order of termination signed by the trial court on June 5, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible

error in the order. Therefore, the Court affirms the trial court’s order of termination. Because

appellants are indigent and unable to pay costs, no adjudication of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 19, 2020



                                     NO. 03-20-00315-CV


                             D. L. G., Sr. and C. K. M., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




     APPEAL FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND KELLY
               AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the order of termination signed by the trial court on June 5, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible

error in the order. Therefore, the Court affirms the trial court’s order of termination. Because

appellants are indigent and unable to pay costs, no adjudication of costs is made.